Citation Nr: 0505742	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to a disability rating in excess of 10 
percent for hypothyroidism.
 
4.  Entitlement to a disability rating in excess of 40 
percent for fibromyalgia, involving the ankles, legs, 
shoulders, and with chondromalacia of the knees.

5.  Entitlement to a disability rating in excess of 50 
percent for major depression.

6.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1979 to April 
1986.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 decision that, inter alia, denied 
increased evaluations for major depression and for 
fibromyalgia involving both legs, ankles, shoulders, and 
chondromalacia of both knees. The veteran filed a NOD in June 
1992, and the RO issued a SOC in September 1992.  The veteran 
filed a substantive appeal in October 1992.

The matters also come to the Board on appeal from a July 2002 
decision that denied service connection for bilateral hearing 
loss and for a heart condition; and denied increased ratings 
for major depression, hypothyroidism, and fibromyalgia of 
both legs, ankles, shoulders, and chondromalacia of both 
knees.  The veteran filed a NOD in September 2002, and the RO 
issued a SOC in October 2002.  The veteran filed a 
substantive appeal in March 2003.

In December 2003, the veteran and her husband testified 
during a hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of that hearing is of record.

The Board's decision on the claims for higher rating for 
ratings for major depression and for fibromyalgia of both 
legs, ankles, shoulders, with chondromalacia of both knees, 
is set forth below.  The claims for service connection for 
bilateral hearing loss and for a heart condition, and the 
claims for increased rating for hypothyroidism and for an 
annual clothing allowance are addressed in the remand 
following the order; these matters are being remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on her part, is 
required.  

As a final preliminary matter, the Board notes that, in May 
2002, the veteran filed a claim for service connection for 
diabetes.  Moreover, during the December 2003 hearing, the 
veteran raised the issue of service connection for tinnitus 
and for arthritis.  As those issues have not been adjudicated 
by the RO, they are not properly before the Board; hence, 
they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher ratings for major depression 
and for fibromyalgia involving both ankles, legs, and 
shoulders, with chondromalacia of the knees, has been 
accomplished.

2.  The veteran's major depression has been manifested, 
primarily, by symptoms of suicidal ideation and near-
continuous depression affecting the ability to function 
independently, appropriately and effectively; these symptoms 
have appeared to be of such severity and persistence that the 
veteran's ability to establish and maintain effective 
relationships with people has been severely impaired, and 
there is severe impairment in the ability to obtain or retain 
employment.  

3.  The veteran's fibromyalgia, involving the ankles, legs, 
shoulders, and with chondromalacia of the knees, has been 
manifested, primarily, by widespread musculoskeletal pain; 
this symptom is shown by competent evidence to be constant 
and refractory to therapy.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 70 percent rating for major depression are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, 4.132, 
Diagnostic Codes 9405, 9434 (1996 & 2003).

2.  The criteria for a disability evaluation in excess of 40 
percent for fibromyalgia are not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.20, 4.27,  4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 (1996), 5025 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for higher ratings for major 
depression and for fibromyalgia has been accomplished.

Through the October 2002 SOC and the January 2003 
supplemental SOC (SSOC), as well as the May 2002 letter, the 
RO notified the veteran and her representative of the legal 
criteria governing the claims, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claims for increased ratings for major 
depression and for fibromyalgia.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the RO's May 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed her that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claims, particularly, medical 
records, if she gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The RO's letter requested that the veteran provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which she was 
treated, and notified her that VA would request such records 
on her behalf if she signed a release authorizing it to 
request them.  That letter also invited the veteran to submit 
any other medical evidence in her possession.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.    In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  As indicated above, 
the RO issued the October 2002 SOC, explaining what was 
needed to substantiate the claims, a few short months after 
the July 2002 rating decision on appeal; the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
following the January 2003 supplemental SOC, the claims did 
not come to the Board July 2004, well after the one-year 
period for response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and VA medical 
treatment records, and has arranged for the veteran to 
undergo VA examinations in connection with the issues on 
appeal.  Likewise, the veteran has been given opportunities 
to submit and/or identify evidence to support her claims.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified, 
and neither the veteran nor her representative has indicated 
that there is any outstanding pertinent evidence that has not 
been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims for higher ratings 
for major depression and for fibromyalgia.

II.  Increased Ratings

The veteran contends that her major depression and 
fibromyalgia involving both ankles, legs, shoulders, and with 
chondromalacia of the knees are more severe than currently 
rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



A.  Major Depression

A March 1988 report of psychiatric evaluation reflects a 
diagnosis of major affective disorder, depression, related to 
the veteran's physical, family, and socio-economic problems.  
The psychiatrist commented that the veteran's problems were 
brought about by her service discharge because of service-
connected disability.

In a July 1988 rating decision, the RO granted service 
connection for major depression and assigned a 50 percent 
rating under Diagnostic Code 9207, effective in May 1987.  

VA hospital records, dated in December 1988, show that the 
veteran had been admitted for depressive symptoms, decreased 
functioning at home, and poor work on the job.  She reported 
her symptoms on admission as being socially withdrawn, 
apathetic, and with increasing periods of sadness and 
thoughts about death.  On examination, the veteran was 
pleasant, cooperative, and attentive; she had a blank, 
staring, masked face.  Affect was bland with no expression of 
emotions, even when this would be appropriate.

VA hospital records, dated in June 1991, show that the 
veteran had been admitted because she was depressed, crying, 
and having suicidal and homicidal ideations.

A December 1991 report of psychological assessment indicates 
that testing results showed that the veteran's speech was 
understandable, but of a slow rate, and that she was judged 
to be suffering from a severe depression.

A March 1992 report of vocational evaluation indicates that 
the veteran's vocational performance appears to be 
significantly affected by major depression, complicated by 
anxiety, in addition to physical limitations.  The veteran 
also reported problems with memory as well, which the 
evaluator noted may be the result of major depression.

VA hospital records, dated from April to May 1992, show that 
the veteran had been admitted for continued depression and 
vague suicidal ideation.  She reported poor sleep, poor 
appetite, poor concentration, decreased libido, and denied 
current suicidal ideation.  She reported positive auditory 
hallucinations of people talking to her in the past.  During 
the hospitalization, the veteran was rather withdrawn, and it 
became difficult to encourage her to become very interactive 
on the unit.

VA hospital records, dated in April 1994, show an Axis I 
diagnosis of schizoaffective disorder, bipolar type, 
depressed.

VA progress notes, dated in October 2000, reveal that the 
veteran seemed to be much less depressed and more energetic, 
and paid more attention to her grooming and dress.

VA outpatient treatment records, dated in March 2001, reflect 
that the veteran was hospitalized in February 2001 for 
complaints of depression and suicidal ideation.

The veteran underwent a VA examination in February 2002.  She 
reported multiple psychiatric hospitalizations for depression 
with psychosis.  The veteran also reported that she was last 
employed in 1993, and that she left employment due to 
psychiatric needs, to include hospitalization.  Problems 
described by the veteran include impaired motivation.  The 
examiner also noted some concern regarding the reliability of 
the veteran's reports of hallucinatory experiences, and noted 
that the veteran appeared to be significantly depressed.  The 
veteran's affect was blunted and rather sad; her mental and 
physical pace was slow.  The veteran could not recall the 
last time she felt happy, and reported sleeping only 2 hours 
per night.  The examiner's overall impression was that the 
veteran was significantly depressed, but may be exaggerating 
her distress somewhat in regard to psychotic symptoms.  The 
examiner diagnosed the veteran with major depressive 
disorder, recurrent, moderate, and with dysthymic disorder.

During the December 2003 hearing, the veteran testified that 
she was depressed a lot and isolated, and that she did not 
socialize.  She also testified that she had mood swings, and 
that some days she just did not feel like doing anything.  
She also took medication for depression.

The Board points out that VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, effective 
November 7, 1996.  See 38 C.F.R. § 4.130, Diagnostic Code 
series 9200, 9300, 9400 and 9500 (2003).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

Under the general rating criteria in effect prior to November 
7, 1996 (and at the time of the veteran's claim for increased 
rating in November 1991), a 30 percent rating for a major 
depressive disorder was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  The term "definite" 
has been construed as "distinct, unambiguous, and moderately 
large in degree," and representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 
4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  
Id.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).  

Under the revised general rating criteria (in effect since 
November 7, 1996), a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2004).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1996).  Under the revised 
regulatory scheme, consideration is given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2003).

Considering the evidence of record in light of the above-
cited criteria, and affording the veteran the benefit-of-the-
doubt, the Board finds that symptoms of the veteran's major 
depressive disorder approximate the criteria for a 70 percent 
rating, regardless of whether the former or revised criteria 
is considered; that is, the veteran's disability has been 
manifested by evidence of near-continuous depression and 
suicidal ideation, reflecting that the veteran's ability to 
establish and maintain effective or favorable relationships 
has been severely impaired, and the psychoneurotic symptoms 
have been of such severity and persistence that there has 
been severe impairment of the ability to obtain or retain 
employment. 

As noted above, most reports of hospitalization during the 
early and mid-1990's reflect that, on admission, the veteran 
was depressed and was having suicidal ideations.  A March 
1992 report of vocational evaluation also showed that the 
veteran's vocational performance was significantly affected 
by major depression complicated by anxiety, in addition to 
physical limitations.  More recent medical evidence from the 
VA examination in February 2002 shows symptoms of significant 
depression, impaired motivation, blunted affect, and 
occasional hallucinations.  The Board finds that this 
evidence is more consistent with the level of impairment 
contemplated by the 70 percent evaluation under both the 
former and revised rating criteria.

The Board emphasizes, however, that at no point are either 
the former or the revised criteria for the maximum 100 
percent evaluation met.  

As noted above, a 100 percent evaluation under the revised 
criteria is warranted for total occupational and social 
impairment, due to certain symptoms; however, the Board finds 
that those delineated symptoms are not characteristics of the 
veteran's disability.  The veteran is not found to manifest, 
in particular, gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; or an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  

Likewise, under the former criteria, the veteran's major 
depressive disorder did not result in virtual isolation in 
the community, or in the manifestation of psychotic 
symptomatology; or, demonstrated the inability, due to the 
service-connected psychiatric disability, to obtain or retain 
employment.  In this respect, the Board notes that the 
veteran had been awarded a total disability rating based on 
individual unemployability (TDIU), effective in August 1992, 
based upon both her service-connected major depressive 
disorder and her physical limitations attributed to other 
service-connected disabilities.

For all the foregoing reasons, the Board finds that the 
criteria for a 70 percent, but no higher, rating (under 
either the former or revised rating criteria) are met.  .
  
B.	Fibromyalgia Involving Both Ankles, Legs, Shoulders,
and With Chondromalacia of the Knees

Service medical records show that the veteran was treated on 
several occasions for chronic lower extremity pain and 
chondromalacia patellae.

In a May 1986 rating decision, the RO granted service 
connection for cause of leg pain, bilateral foot pain, 
bilateral ankle pain, bilateral shoulder pain, and for 
hypothyroidism, and assigned a prestabilization rating of 100 
percent under provisions of 38 C.F.R. § 4.28, effective from 
the day following the date of discharge in April 1986.

The veteran underwent a VA examination in October 1986.  She 
reported having pain in her legs in service, and was treated 
with nonsteriodal anti-inflammatory agents as well as 
physical therapy, all to no avail.  On examination, no gross 
deformity or swelling of the legs was noted; there was some 
tenderness about the knee joints, the lateral aspect of both 
legs, and the ankle joints.  The knee and ankle joints were 
all freely movable and stable.  The examiner diagnosed the 
veteran with pain, both legs, etiology undetermined.

In a February 1987 rating decision, the RO decreased the 
evaluation for pain of unknown etiology of both legs, knees, 
ankles, and shoulders, from 100 percent to 20 percent, and 
assigned a separate 10 percent rating for hypothyroidism, 
effective May 1, 1987.

VA hospital records, date in November 1987, reflect that the 
veteran was admitted for further workup of bilateral knee 
pain and difficulty walking.  During the course of 
hospitalization, the veteran walked with a right short-leg 
brace with T-strap for inversions, and no heel strike on the 
right foot due to heel tenderness and a tight Achilles 
tendon.  She had normal balance, and her leg lengths were 
equal.  X-rays were within normal limits, except for slight 
narrowing of the medial compartment of the right knee.  Knee 
examination showed no swelling, no deformity, and no 
crepitation; ligaments were intact.

In a July 1988 rating decision, the RO assigned a 100 percent 
evaluation for the veteran's fibromyalgia, based upon the 
need for hospitalization in excess of 21 days, effective in 
November 1987, and then decreased the rating to 20 percent, 
effective in January 1988.

In a July 1994 rating decision, the RO increased the 
evaluation for fibromyalgia involving both ankles, legs, 
shoulders, and with chondromalacia of the knees, to 
40 percent, effective November 14, 1991.

In a March 2001 statement, the veteran indicated that she 
used a walker for mobility and crutches for out-of-the-home 
mobility.

The veteran underwent a VA joints examination in February 
2002.  She reported pain off and on with regard to her 
shoulders, and reported significant discomfort.  The veteran 
also had significant disability with using a walker and using 
an ankle fixation orthotic-type brace on her ankle, which 
prevented her right knee from giving way.

On examination, the veteran was unable to abduct the right 
shoulder.  With further manipulation, she had full passive 
range of motion to 180 degrees, and actively to 120 degrees 
with significant pain.  There was somewhat of an enigma 
involving the lower extremities.  The veteran removed a 
brace; no visible scars were noted.  Her right knee range of 
motion was full, with moderate patellofemoral crepitus with 
range of motion.  There was no effusion.  Medial and lateral 
posterior cruciate ligament and anterior cruciate ligament 
were normal.  There was full range of motion of the left 
knee, with no effusion.  Ligaments were completely intact.  
The veteran had minor valgus appearance to her lower 
extremities standing and in supine positions.  Bilateral 
ankle range of motion was full, without pain.  There was no 
swelling.  X-rays were normal, with some mild degenerative 
changes.

The veteran underwent a VA fibromyalgia examination in 
February 2002.  She reported being diagnosed with 
fibromyalgia in 1982 or 1983, and that the pain initially 
began in her knees.  Her pain progressed to her legs, feet, 
and upper extremities.  The veteran reported stiffness of her 
legs, and often had to use crutches.  She had frequent muscle 
spasms and weakness of the extremities.  The veteran reported 
difficulty in getting around and problems with sleep.  She 
tried physical therapy.  The examiner diagnosed the veteran 
with fibromyalgia/fibrositis, with minimum trigger points, 
continued sleep disturbance, and gastroesophageal reflux 
disease with remission today.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
is rated as 10 percent disabling when continuous medication 
is required for control.  A 20 percent rating is assigned 
when it is episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent rating is assigned when there is widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: that are constant, or 
nearly so, and refractory to therapy.  A note under 
Diagnostic Code 5025 states that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  

While one requisite applies to all levels of the evaluation 
criteria (i.e., widespread musculoskeletal pain and tender 
points with associated symptoms), the level of disability is 
additionally based on the frequency of the symptoms, response 
to therapy and requirement for medication.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

Since November 14, 1991, the veteran's fibromyalgia has been 
rated as 40 percent disabling under Diagnostic Code 5099-
5003, which represents a rating by analogy to arthritis.  See 
38 C.F.R. §§ 4.20 and 4.27.  [Parenthetically, the Board 
notes that VA first added Diagnostic Code 5025 to the rating 
schedule for evaluation of fibromyalgia on May 7, 1996.]

Based on the veteran's demonstrated symptoms of fibromyalgia 
that are constant, or nearly so, and refractory to therapy, 
the veteran appropriately has been assigned a 40 percent 
rating under Diagnostic Codes 5099-5003 and 5025.  However, 
even considering functional loss due to pain and other 
factors, more than the maximum 40 percent assignable under 
Diagnostic Code 5025 simply is not possible, as a higher 
evaluation is not assignable on any basis.  See Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997).

In order for the veteran to receive a rating higher than 40 
percent for her fibromyalgia under the rating schedule, she 
would have to meet the criteria separately for compensable 
limitation of motion of each joint (i.e., Diagnostic Codes 
5201, 5257, 5260, 5261, 5271).  However, as there is no 
evidence that the veteran has significant limitation of 
motion of the joints, or has had disability comparable to 
ankylosis, other diagnostic codes in the rating schedule are 
not applicable in this case.  Moreover, based on the medical 
evidence of record, and given the nature of the veteran's 
disability, the Board finds that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 40 percent for the disability under 
consideration could be assigned.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any time, 
the veteran's fibromyalgia has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  As noted above, the veteran has been awarded a 
TDIU based not only on service-connected fibromyalgia, but 
also on service-connected major depression.  In the absence 
of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 40 
percent rating assigned for fibromyalgia was proper, and that 
the criteria for a higher evaluation have not been met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A 70 percent rating for major depression is granted, subject 
to the legal authority governing the payment of monetary 
benefits.

A disability evaluation in excess of 40 percent for 
fibromyalgia, involving the ankles, legs, and shoulders, with 
chondromalacia of the knees, is denied.


REMAND

The veteran also contends that service connection for 
bilateral hearing loss and for a heart condition is 
warranted, and that her hypothyroidism is more severe than 
currently rated.

With regard to the veteran's bilateral hearing loss, service 
medical records dated in March 1985 indicate high frequency 
hearing loss.  On a "Report of Medical History" completed by 
the veteran in May 1985, she also reported hearing loss.  VA 
outpatient treatment records, dated in May 1999, indicate 
that the veteran had been evaluated for possible hearing 
aids.  Testing results at that time reveal mild-to-moderate 
high frequency sensorineural hearing loss.  During the 
December 2003 hearing, the veteran testified that she was 
exposed to excessive noise daily as a Mike Radio Operator, 
and particularly during field operations for two weeks each 
month while generators ran.

Under these circumstance the Board finds that the medical 
evidence is insufficient to decide the claim for service 
connection for bilateral hearing loss on appeal.  More 
definitive medical evidence as to whether the veteran, in 
fact, meets the criteria for disability due to impaired 
hearing under 38 C.F.R. § 3.385, and if so, whether there is 
a medical relationship between such current disability and 
service, to include the veteran's exposure as a Mike Radio 
Operator therein, is needed to fairly resolve the questions 
on appeal.  See 38 U.S.C.A. § 5103A.

With regard to a heart disability, service medical records 
dated in March 1985 show a blood pressure reading of 136/102.  
The veteran contends that she had a heart attack during 
service, but that she did not know about it until years 
later.  VA outpatient treatment records dated in February 
2001 show Axis III diagnoses of hypertension and angina.  
During hospitalization in February and March 2001, the 
veteran reported having heart palpitations.  During follow-up 
medical visits in April 2001, the veteran reported that her 
chest pain frequency had decreased to twice weekly, resolved 
by medication.

Again, the Board finds that the medical evidence is 
insufficient to decide the claim for service connection for a 
heart disability.  A medical opinion e as to whether the 
veteran, in fact, suffers from a heart disability, and if so, 
whether there is a medical relationship between such current 
disability and service, to include the medical findings of 
elevated blood pressure noted therein, would be helpful in 
resolving the matter on appeal.  See 38 U.S.C.A. § 5103A.

In addition, the veteran testified during the December 2003 
hearing that, following her discharge from service in April 
1986, she remained on TDRL (Temporary Disability Retired 
List) until 1990, and was treated for a heart condition at 
the Dover Air Force Base in Delaware.  She also testified 
that, following her discharge from service, a physician at 
the Baltimore VA Medical Center (VAMC) informed her that she 
had a prior heart attack.  These pertinent records have not 
been obtained.

The RO should obtain and associate with the claims file all 
outstanding VA records.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from both the Baltimore VAMC and the 
Dover Air Force Base in Delaware, following the procedures 
set forth in 38 C.F.R. § 3.159(c) (2003), as regards 
obtaining records from Federal facilities.

With regard to an increased evaluation for hypothyroidism, 
medical records dated in April 2001 show that the veteran is 
on replacement therapy.  Her TSH level at that time was 
normal.  During the December 2003 hearing, the veteran 
testified that she suffers from fatigue, weight loss and 
weight gain, constipation, mental sluggishness, and muscle 
weakness.  Thus, current findings responsive to the relevant 
criteria are needed to properly evaluate the disability under 
consideration.  See 38 U.S.C.A. § 5103A.  See also 
Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  As hypothyroidism is 
evaluated under Diagnostic Code 7903, the examiner should 
identify any fatigue, constipation, mental sluggishness, 
muscle weakness, cold intolerance, cardiovascular 
involvement, or other related symptoms.  Moreover, in light 
of the veteran's testimony presented in December 2003, there 
may be some overlap of symptoms associated with 
hypothyroidism and her other service-connected disabilities 
(i.e., fibromyalgia, major depression).  An examination could 
prove helpful in distinguishing these symptoms.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examinations for her hearing loss, heart and 
hyperthyroidism.  The veteran is hereby advised that failure 
to report to any scheduled examination(s), without good 
cause, may well result in a denial of the claim for service 
connection, and will result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(a),(b) (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying her that she has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002).  But see Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in her possession.  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Lastly, the Board notes that, in a December 2000 decision, 
the RO denied the veteran's claim for an annual clothing 
allowance.  An April 2001 notice of disagreement clearly 
expressed disagreement with that determination; however, the 
RO has not yet issued a statement of the case as to that 
claim.  Accordingly, the Board is required to remand this 
matter to the RO for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and her representative a statement of the 
case, along with a VA Form 9, and afford 
them the opportunity to submit a 
substantive appeal on the issue of 
entitlement to an annual clothing 
allowance.  The veteran and her 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim for an annual clothing 
allowance, within 60 days of the issuance 
of the statement of the case).

2.  The RO should request from the 
Baltimore VAMC and from the medical 
facility at the Dover Air Force Base in 
Delaware, all records of evaluation of 
and/or treatment for a heart disability 
since April 1986, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
should be associated with the claims 
file. 

3.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

4.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses are associated with the 
veteran's claims file the RO should 
arrange for the veteran to undergo 
appropriate VA examinations for 
evaluation of her hearing loss, heart 
disability, and hypothyroidism.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each he physician designated 
to examine the veteran, and the report of 
each examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for any conclusion(s) 
expressed, in a printed (typewritten) 
report.

Ear, Nose and Throat Examination - 
Regarding the veteran's bilateral hearing 
loss, audiometric testing should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently 
demonstrated hearing loss disability of 
either or both ears is the result of 
injury or disease incurred in or 
aggravated during the veteran's service, 
to include claimed noise exposure 
therein. 

Cardiovascular examination - The examiner 
should specifically indicate whether the 
veteran currently has a heart disability, 
to include hypertension.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any currently demonstrated heart 
disability is medically related to 
service, to include elevated blood 
pressure reading noted therein, or is 
related to a service-connected disability 
(i.e., hypothyroidism, fibromyalgia, 
major depression). 

Endocrine system examination - As regards 
the service-connected hypothyroidism, the 
examiner should render specific findings 
regarding any fatigability, constipation, 
mental sluggishness, muscle weakness, 
mental disturbance (including dementia, 
slowing of thought or depression), weight 
gain or loss, cold intolerance, 
cardiovascular involvement, bradycardia, 
or sleepiness.  To the extent possible, 
the examiner should distinguish the 
symptoms attributable to hypothyroidism 
from those associated with any other 
service-connected disability, to include 
fibromyalgia and major depression.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If he veteran fails to report to the 
examination for evaluation of his service-
connected hypothyroidism, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate supplemental SOC that  
include clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


